De Courcy, J.
On conflicting evidence, the trial judge * was warranted in finding that the defendant agreed in writing to purchase from the plaintiff a Sterling engine “f. o. b. Buffalo.” The agreement was dated November 20, 1913, and a requirement of delivery within a reasonable time would be implied in the absence of a specified date therefor.
On April 16, 1914, the defendant was notified that the engine was ready for shipment and was requested to send shipping instructions.' The plaintiff, receiving no reply, by his letter dated April 27 informed the defendant that he would make the ship*501ment on May 4 unless notified to the contrary. The engine was shipped accordingly, but the defendant refused to receive it.
F. E. Shaw, for the defendant.
F. R. Mackenzie, for the plaintiff.
It was not in dispute that the engine was in accordance with the specifications. There was evidence to warrant a finding that it was delivered within a reasonable time after the execution of the contract; also that in making the sale the plaintiff was acting not as agent for the Sterling Engine Company but in his own behalf, and that the engine was shipped direct from the manufacturer to the defendant at the request of the plaintiff as owner.
The damages found by the judge included the plaintiff’s loss of profit and the freight charges paid by him, and we cannot say that the finding was not justified by the evidence. The rulings requested * were refused rightly.

Exceptions overruled.


 Jenney, J., by whom the case was heard without a jury. He found for the plaintiff in the sum of $322.28; and the defendant alleged exceptions.


 The rulings requested were in substance that the defendant did not enter into the contract set forth in the plaintiff’s declaration and that upon all the evidence the plaintiff could not recover.